Madison C.P. No. 96CR10086. This cause is pending before the court as an appeal from the Court of Common Pleas of Madison County. Upon consideration of appellant’s motion to remand to the trial court for in camera review of the trial transcript and motion to supplement the record,
IT IS ORDERED by the court that the motion to remand to the trial court for in camera review of the grand jury transcript be, and hereby is, denied.
IT IS FURTHER ORDERED by the court that the motion to supplement the record be, and hereby is, granted in part.
IT IS FURTHER ORDERED by the court that, on or before April 11, 1998, in accordance with S.Ct.Prac.R. V(3), and this order, the clerk of the court of common pleas shall certify and transmit all portions of the record not previously transmitted to the Clerk of this court.
1. Original exhibits not needed in the trials of appellant’s co-defendants shall be certified and transmitted to the Clerk of this court.
2. Exhibits needed in the trials of appellant’s co-defendants shall be duplicated and the duplicates shall be certified and transmitted to the Clerk of this court in accordance with the procedures set forth below:
a. Copies of paper exhibits shall be made and transmitted;
b. A videotape shall be duplicated and transmitted;
e. Photographs of physical exhibits shall be made in the presence of counsel for both parties. The photographs shall be adequate substitutes for the evidence and shall be enlarged if necessary to ensure proper identification of the individual items. An index identifying the item(s) in each photograph shall be prepared. Counsel for appellee shall be responsible for providing the means of taking the photographs, developing the film, enlarging the photographs if necessary, preparing the index of the photographs, filing the photographs and index with the clerk of the court of common pleas, and serving a set of duplicate photographs and the index on opposing counsel. After counsel for appellant has had an opportunity to review the photographs and the index, and the clerk of the court of common pleas has determined that the photographs are sufficient substitutes for the original physical exhibits, the photographs shall be transmitted.